Citation Nr: 1118799	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for low back strain, status post placement of spinal cord stimulator, evaluated as 10 percent disabling prior to July 11, 2006 and 20 percent disabling since that date.  

2.  Entitlement to an increased rating for reflex sympathetic dystrophy of the right lower extremity, to include the thigh, rated as 40 percent disabling for reflux sympathetic dystrophy and 10 percent for right thigh pain prior to August 11, 2005 and 60 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had service in the National Guard, including active duty for training from November 1980 to March 1981 and from June 1984 to July 1984, during which he became disabled due to an injury.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania; which denied service connection for a right knee disability and migraines as well as increased ratings for a right thigh disability (characterized as right thigh pain) and low back strain.  The decision also denied an increased rating for reflex sympathetic dystrophy of the right ankle, then evaluated as 40 percent disabling, but the Veteran's representative stated in the notice of disagreement that the Veteran was not disputing this rating.

The Veteran testified in support of the appeal during a hearing held before a Decision Review Officer at the RO in February 2005.  A transcript of that hearing has been associated with the claims file.

In an October 2006 rating decision, the RO recharacterized and combined the issues of reflux sympathetic dystrophy of the right ankle and right thigh pain into one issue of reflux sympathetic dystrophy of the right lower extremity, to include the thigh, and increased the evaluation to 60 percent disabling.  At the same time, the RO increased the rating assigned for the low back strain to 20 percent disabling, effective July 11, 2006.  The various rating decisions have resulted in staged ratings for the Veteran's low back strain as indicated on the title page.  

In November 2009, the Board granted service connection for a right knee disorder, and remanded the issues of entitlement to service connection for migraines, and increases ratings for the low back and right thigh and reflex sympathetic dystrophy of the of the right lower extremity, previously characterized as right thigh pain.  This decision was implemented by a January 2010 rating decision and a 10 percent disability rating was assigned to the right knee disorder, effective November 13, 2003.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  

In the same November 2009 decision, the Board remanded the claims regarding service connection for migraine headaches, and increased ratings for low back stain and right thigh. 

In January 2011, the Appeals Management Center (AMC) granted service connection for migraine headaches and assigned a 10 percent disability rating effective March 31, 2010.  This issue is no longer on appeal.  The remaining issues on appeal are as stated on the title page.  

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran was afforded a VA examination to evaluate his low back disability in March 2010.  The examiner noted that there was evidence of painful motion and "pain flare-up" on repeated motion, but did not provide an opinion as to the amount of additional limitation of motion due to the flare-ups, or note the point at which pain began.  

In August 2006, the Veteran submitted a decision of the Social Security Administration that was dated in February 1991.  The decision shows that the Veteran was awarded disability benefits on the basis, at least in part of his service connected disabilities.  The Veteran had previously submitted a copy of his application for SSA disability benefits.  The August 2006 decision includes a list of evidence considered in that decision, but this evidence has not been obtained by VA.  

Failure to obtain the SSA decision and relevant supporting documents violates VA's duty to assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 2002); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Accordingly, the case is REMANDED for the following actions:

1.  Seek to obtain all records relied upon by SSA in its February 1991 decision to grant the Veteran disability benefits.  

2.  Thereafter, afford the Veteran a VA examination to evaluate the severity of his service connected low back disability.  The examiner should note all orthopedic and neurologic manifestations of the disability.

The ranges of low back motion should be reported in degrees.  The examiner should note the point in the ranges of motion when pain is demonstrated.  The examiner should also note whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the additional limitation of motion in degrees.

3.  The RO/AMC should review the examination reports to insure that they contain the information requested in this remand.

4.  If any benefit sought on appeal is not fully granted, he and his representative should be furnished with a supplemental statement of the case, before the record is returned to the Board for further review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



